Title: From Thomas Jefferson to Benjamin Harrison, 9 April 1784
From: Jefferson, Thomas
To: Harrison, Benjamin



Sir
Annapolis Apr. 9. 1784.

No authentic intelligence from Europe. Public papers as late as the 27th. of January state Mr. Pitt and his associates as still in office, but having a decided majority against them in the House of commons. The king seems well affected to them, and the city of London also. He probably would dissolve the commons in hopes of getting a new house under the influence of his ministry; but the commons have not made the annual grant of supplies as yet, and thus perplex the purposes of the king. Captains of vessels who have come to this place and Philadelphia say they had the bounties and drawbacks paid them on clearing out from London without knowing by what authority; for no such order was public. A letter from Mr. Bingham, now in London, of late date is of a different complexion. He states the purpose of Gr. Britain to be that of adhering to the policy of the king’s proclamation. He sais too that Spain has laid such duties as amount to a prohibition on all articles which we can send them and which they can get from any other quarter; that Portugal has absolutely prohibited our flour. If these be facts I suppose we shall have further information of them.
We are now 11 states present, 8 of whom are represented by 2. delegates only. We are laying our shoulders to three objects 1. Foreign treaties of amity and commerce, 2. the annual account and requisitions, 3. Western territory. I am not satisfied that Congress can give a decided vote on either of these propositions. The 1st. was damped the other day by an important part of the subject being lost for want of an individual vote only. It will be tried again. The 2d is much canvassed. The report of the grand committee on that subject explains itself. But every part of it requires nine votes. A question is made whether we ought to pay the interest now in arrears, or consolidate it into the principal and only pay interest in future annually. Some think it more just to pay what we can, and let that be applied to the interest from the beginning as far as it will go. What will be the vote of Congress I cannot say. The third subject, Western territory, requiring only 7. votes perhaps we may agree in that. In any event, we shall adjourn. If the important business shall have been previously settled, I shall be happier than I expect to be. If we cannot pass an effective vote, the states must be informed that it proceeds from the absence of some states, and a want of an effectual representation from others: I mean such a representation as will always give a vote positive or  negative. Excuse this hasty communication which the unexpected arrival and sudden departure of the post obliges me to write in Congress while much called off by what is passing in it.
I am with very great esteem & respect Your Excellency’s Most obedt. & most humble servt,

Th: Jefferson

